DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/2020 has been entered.

Election/Restriction
	Upon reconsideration, the restriction requirement (including the election of species requirements) set forth in the Office action dated 2/11/2019 are withdrawn in their entirety.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	Claims 1, 4-6, 9, 11, 12, 14-25 are pending, all of which have been considered on the merits.

Information Disclosure Statement
	The information disclosure statement submitted 2/17/2021 has been received, and references cited therein have been considered.  The Ogle et al reference is “lined through” because it has previously been made of record.

Status of Prior Rejections/Response to Arguments
RE: Rejection of claim 5 under 35 USC 112(b):
	The amendment to claim 5 is effective to obviate the basis of the prior rejection.  The rejection is withdrawn.

RE: Rejection of claims 1, 4, 9-10, 17, 18 and 25 under 35 USC 102(a)(1) over Owens et al:	Applicants’ arguments, in combination with the claim amendments, are effective to obviate the basis of the prior rejection. As asserted by Applicants (See Pg. 7-8 of the Response), Owens et al teach direct binding of a chelating agent to the tissue treatment product, and then binding the metal (i.e. Zn) via the chelating agent.  As such, Owens et al does not teach a method which causes the zinc compound to directly associate with the allograft tissue.  
The rejection is withdrawn.

RE: Rejection of claims 15-16 under 35 USC 103 over Owens in view of Qayyum et al:
	The base rejection over Owens et al is withdrawn for the reasons set forth above.  The teachings of Qayyum et al do not remedy the deficiency.  The rejection is withdrawn.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 21 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 9: Claim 9 is rejected as failing to correspond in scope with parent claim 1.  Parent claim 1 recites a method of preparing allograft tissue.  Claim 9 further defines the allograft tissue, however two of the species, namely autograft bone and xenograft bone, are not examples of allograft tissue.  Claim 9 is held indefinite for the recitation of two species that do not fall within the genus of the parent claim.  
	Regarding claim 21: Claim 21 is rejected as failing to correspond in scope with parent claim 19.  Parent claim 19 is directed to an allograft tissue.  Claim 21 further defines the allograft tissue, however two of the species, autograft bone and xenograft bone, are not examples of allograft tissue.  Claim 21 is held indefinite for the recitation of two species that do not fall within the genus of the parent claim.  
	Regarding claim 25: Claim 25 requires that the method of claim 1 be used in combination with one or more of an allograft method, autograft method, xenograft method, alloplastic graft method, or orthopedic biocomposite method.  The metes and bounds of allograft method, autograft method, xenograft method, alloplastic graft method, or orthopedic biocomposite method are unclear.  Allografts, autografts, xenografts, alloplastic grafts and orthopedic biocomposites are each products, they are not methods.  It is unknown what steps are involved in each of the purported methods, or how the method of claim 1 can be used in combination with said methods.  Clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 20 and 25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 20: Claim 20 depends from claim 19.  Claim 19 is directed to an allograft tissue prepared according to the method of claim 1.  Claim 1 defines the antimicrobial solution as comprising a zinc compound, claim 20 does not further limit claim 19.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Regarding claim 25: For the reasons set forth above, the terms “allograft method, autograft method, xenograft method, alloplastic graft method and orthopedic biocomposite method” are unclear.  For purposes of making an allograft, thus at least the embodiment of claim 25 wherein the method is performed in combination with an allograft method does not further limit parent claim 1, as methods of making an allograft is an allograft method. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In certain circumstances, claims may be rejected under 35 USC § 102 and § 103 as alternative grounds.  Common scenarios in which 102/103 rejections are appropriate include:
	(a) When the interpretation of the claim(s) is or may be in dispute, i.e., given one interpretation, a rejection under 35 U.S.C. 102  is appropriate and given another interpretation, a rejection under 35 U.S.C. 103(a)  is appropriate. See MPEP §§ 2111- 2116.01 for guidelines on claim interpretation.
(b) When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP §§ 2112- 2112.02.
(c) When the reference teaches a small genus which places a claimed species in the possession of the public as in In re Schaumann, 572 F.2d 312, 197 USPQ 5 (CCPA 1978), and the species would have been obvious even if 
(d) When the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985). See also MPEP § 2113.
(e) When the reference teaches all claim limitations except a means plus function limitation and the examiner is not certain whether the element disclosed in the reference is an equivalent to the claimed element and therefore anticipatory, or whether the prior art element is an obvious variant of the claimed element. See MPEP §§ 2183- 2184.
(f) When the ranges disclosed in the reference and claimed by applicant overlap in scope but the reference does not contain a specific example within the claimed range. See the concurring opinion in Ex parte Lee, 31 USPQ2d 1105 (Bd. Pat. App. & Inter. 1993). See MPEP § 2131.03.	

Claims 19-24 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lin et al (US 2015/0004249).
Lin et al disclose bone tissue materials, which may be allograft bone material, containing insulin-mimetic agents (See ¶0022).  In one embodiment, the insulin-mimetic agent is coated on the bone tissue material (¶00035).  Specifically, Lin et al disclose an implantable device comprising a prosthetic implant, wherein the prosthetic implant can be allograft bone, and wherein a bone contacting surface of the prosthetic implant is coated with the insulin-mimetic agent (See claims 24 and 25).  
The bone tissue material may further comprise a pharmaceutically acceptable carrier (See ¶0025). 
The insulin-mimetic agent can be zinc compounds (See ¶0023, 0024).  The zinc compound can be inorganic zinc salts, such as zinc chloride, zinc sulfate, zinc phosphate, zinc carbonate, and zinc nitrate (See ¶0044).  The zinc compound can be zinc salts of organic acids, such as zinc acetate, zinc formate, zinc propionate, zinc gluconate, bis(maltolato)zinc, etc (See ¶0045).  
In total, Lin et al is considered to disclose a bone allograft at least partially coated with an insulin-mimetic agent, wherein the insulin-mimetic compound can be any of the zinc compounds disclosed in ¶0044-0045). 
prepared by the method of claim 1.  Claim 19 is a product-by-process claim.  Product-by-process limitations are considered only in so far as the method of production affects the final structure/final properties of the product.  In the instant case, the processing limitations of claim 1 do require the method to cause direct association of the zinc compound to the allograft tissue, thereby modifying the surface of the tissue.  While claim 1 limits the amount of zinc compound used and the duration of the soaking or washing, the actual amount of zinc compound ultimately associated with the allograft tissue will also depend on the starting allograft tissue (i.e. size of tissue, surface area of tissue, what type of tissue, whether or not it was decellularized/dried/irradiated/cross-linked, etc).  Based on the processing steps of claim 1, it cannot be determined exactly how much zinc is ultimately directly associated with the surface of the tissue.  The broadest reasonable interpretation of claim 1 permits for inclusion of at least one molecule of zinc compound associated on the allograft tissue surface. 
It is noted that Lin et al disclose the zinc as an insulin-mimetic compound, not as an antimicrobial agent.  However, zinc compounds, specifically those taught by Lin et al, serve as both insulin-mimetic compounds and as antimicrobial agents.  A chemical and its properties are inseparable.  
The embodiment of Lin et al, comparing an allograft bone at least partially coated with an insulin-mimetic, wherein the insulin-mimetic is a zinc compound, is considered to read on an allograft tissue that has the same structure/composition as product produced by the method of claim 1, though produced by a different method.  Specifically, the allograft bone tissue of Lin et al appears to have at least one molecule of zinc compound associated on the allograft tissue surface.  For this reason, it is considered reasonable to conclude the composition of Lin et al is considered to anticipate instant claim 19.  
Alternatively, Lin et al teach the quantity of insulin-mimetic agent provided in the pharmaceutical composition can be varied and optimized by those skilled in the art using conventional dosage determination testes (See Lin et al, ¶0052-0053).  Therefore, even if the amount of zinc compound provided on the surface of the allograft bone composite (i.e. in the embodiment of claim 25) is not identical to that achieved by the method of instant claim 1, Lin et al teach that it is prima facie obvious to modify the amount of insulin-mimetic compound (i.e. zinc) present in their composition to achieve desired therapeutic outcomes.  
Overall, the composition of Lin et al appears to anticipate, but at the least, renders obvious, the allograft tissue of claim 19.

Regarding claims 21 and 22: Following the discussion of claim 19 above, Lin et al teach allograft bone.
Regarding claim 23: For the same reasons as discussed above with regards to claim 19, the exact effect of process limitations of claim 23 cannot be determined. The broadest reasonable interpretation is that the method will result in association of at least one zinc molecule to the allograft surface.  As such, the rejection of claim 19 is applicable to claim 23, as well. 
Regarding claim 24: Any of the inorganic zinc salts will for Zn2+ ions in solution (see ¶0044). 

Allowable Subject Matter
	Claims 1, 4-6, 10-12 and 14-18 are allowed.

Additional References
	The following references are made of record, as being relevant to the invention, but are not relied upon for art rejections:
Bagga et al (US 2014/0271779)
Fette (US 9238090)
Skinner et al (US 2017/0106119)
Tweden et al (US 6013106)
Burrell et al (US 5454886)
Each of the above references disclose use of zinc metal compounds and/or ions as antimicrobial coating material on prosthesis or biological material.  Tweden et al is considered the closest prior art, as they specifically disclose direct application of metal ions to medical implant articles, which may be tissue, including bone, by exposing the medical implant to solutions of the metal ions (See Tweden et al, col. 6, ln 19-41).  Tweden et al teach the time of contact and concentration can be adjusted to yield the desired levels of bound metal ions (See Tweden et al, col. 6, ln 35-38).  However, Tweden et al does not provide any exemplary concentrations or duration of contact for zinc metal ions from which one skilled in the art could use a starting point from which to optimize.  The specific concentration ranges and duration period required by claim 1 cannot be considered an obvious optimization of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936.  The examiner can normally be reached on M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON M FOX/Primary Examiner, Art Unit 1633